Title: From George Washington to Major General Nathanael Greene, 31 August 1779
From: Washington, George
To: Greene, Nathanael


        
          Dr Sr
          Hd Qrs [West Point] Augt 31st 1779
        
        Some days past it was requested in Genl Orders that you would have the Waggons & horses in the most perfect readiness to use at the shortest notice. I am now to request you will let me know the state they are in at present & that the utmost attention may be paid to them hereafter, keeping the horses constantly shod and every thing in perfect order to move, as it is impossible for us to know when they may be called for, & a disappointment in that instance may be attended with very disagreeable consequences—I do not mean by perfect order to move, that the horses are to be drawn from the places they are now at, for the benefit of forage. I am Dr Sr yrs &c.
        
          G. W——n
        
      